DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 1/7/2022.  The amendment and remarks, page 5, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Quick et al.  Therefore, the rejection of the claims have been withdrawn.
	Claims 1-3, 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including wherein a fixation member includes a first end, a second end opposite the first end and a medial portion extending between the first end and the second end, and wherein a first engagement portion is positioned along the first end of the fixation member and wherein an anchor portion is positioned along the second end of the fixation member, wherein the first engagement portion includes a first engagement member and a second engagement member, wherein both the first engagement member and the second engagement member are offset from the medial portion; wherein the anchor portion extends away from an outer surface of an expandable framework;wherein at least a portion of the expandable framework is positioned between the first engagement member and the medial portion and wherein at least a portion of the expandable framework is positioned between the second engagement member and the medial portion; wherein the fixation member is disposed along the expandable framework such that at l
Claim 8 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a fixation member disposed along an expandable framework, wherein the fixation member includes a first engagement portion and an anchor portion, wherein the first engagement portion is designed to be secured to the expandable framework, wherein the fixation member includes a first end, a second end opposite the first end and a medial portion extending between the first end and the second end, and wherein the first engagement portion is positioned along the first end of the fixation member and wherein the anchor portion is positioned along the second end of the fixation member, wherein the first engagement portion includes a first engagement member and a second engagement member, wherein both the first engagement member and the second engagement member are offset from the medial portion;wherein the anchor portion extends away from an outer surface of the expandable framework; wherein the expandable framework includes a first filament interwoven with a second filament, and wherein the first filament crosses the second filament at an intersection point, and wherein the fixation member is positioned adjacent to the intersection point.
Claim 11 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including
a fixation member disposed along an expandable framework, wherein the fixation member includes a first engagement portion and an anchor portion, wherein the first engagement portion is designed to be secured to the expandable framework: wherein the anchor portion extends away from an outer surface of the expandable framework, wherein the anchor portion includes a first projection and a second projection, and wherein the second projection is offset from the first projection: wherein each of the first projection and the second projection includes an arcuate portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771